DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 12/28/21 which has been entered. Claim 1 has been amended. No Claims have been cancelled. No claims have been added. Claims 1-6 are still pending in this application, with Claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 5-6, claims 5-6 recite the limitation "The system of claim".  There is insufficient antecedent basis for this limitation in the claims. Examiner interprets as The method of claim…


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over List US Patent No. 9485556 in view of Byers US Patent No. 6219645.


Referring to claim 1, List teaches a method for improving sound localization and detection (Column 9, Lines 11-14: “A sound target module 412 receives the 3D scene model 144, the screen/object location(s) 408, and the user location(s) 410 and based on this information, determines possible regions for sound localization or directive output.”), comprising: correlating a predetermined location's dimensional data and location reference data from a database of dimensional data and location reference data to objects in the predetermined location, wherein a location for each object is determined by correlating the predetermined location's dimensional data and location reference data to each object (Column, 9, Lines 2-5: “The speaker array controller 158 receives the 3D scene model 144 from the spatial analysis module 142 to understand the dimensions of the room, permanent structures, objects therein, and so forth.”; Column 4, Lines 59-62: “objects in the scene which are temporally persistent, such as walls, a particular table, particular users, and so forth may be stored within the object datastore 150”; Column 4, Lines 36-39: “As used in this disclosure, the datastore includes lists, arrays, databases, and other data structures used to provide storage and retrieval of data.”); a plurality of detection devices in the predetermined location (Fig. 2: microphones 218 in ARFN 102(1), which is in the room shown in Fig. 1); determining a common two-dimensional reference plane that includes the location of each detection device (Fig. 2: microphones 218 in ARFN 102(1) on common plane compared to scene 202); identifying a sound detected by the plurality of detection devices positioned on the common two- dimensional reference plane with a target reference frame occupying a multi-dimensional space that is fixed distance from the plurality of detection devices and distinguishable from common two-dimensional reference plane; and, providing sound localization information (Fig. 2: microphones 218 on common plane in relation to scene 202; Column 6, Lines 59-67 to Column 7, Lines 1-2: “One or more microphones 218 may be disposed within the chassis 204…These microphones 218 may be used to acquire input from the user, for echolocation, location determination of a sound, or to otherwise aid in the characterization of and receipt of input from the scene. For example, the user may make a particular noise, such as a tap on a wall or snap of the fingers, which are pre-designated to initiate an augmented reality function. The user may alternatively use voice commands. Such audio inputs may be located within the scene using time-of-arrival differences among the microphones”; Fig. 2: microphones 218 in ARFN 102(1) at fixed distance from scene 202; Column 2, Lines 25-28: “the first ARFN 102(1) is a fixed mount system that may be mounted within the room, such as to the ceiling, although other placements are possible.”) to one or more receiving sources (Column 3, Lines 46-49: “The input/output interface 134 may be configured to couple the computing device 130 to other components, such as projectors, cameras, microphones, other ARFNs, other computing devices, and so forth”); wherein the plurality of detection devices are set at the fixed distance from the target reference frame (Fig. 2: microphones 218 in ARFN 102(1) at fixed distance from scene 202; Column 2, Lines 25-28: “the first ARFN 102(1) is a fixed mount system that may be mounted within the room, such as to the ceiling, although other placements are possible.”) and sound localization information includes position and location information in relation to the plurality of detection devices and the detected sound in association with the predetermined location's dimensional data (Column 6, Lines 59-67 to Column 7, Lines 1-2: “One or more microphones 218 may be disposed within the chassis 204…These microphones 218 may be used to acquire input from the user, for echolocation, location determination of a sound, or to otherwise aid in the characterization of and receipt of input from the scene. For example, the user may make a particular noise, such as a tap on a wall or snap of the fingers, which are pre-designated to initiate an augmented reality function. The user may alternatively use voice commands. Such audio inputs may be located within the scene using time-of-arrival differences among the microphones”).
However, List does not teach storing of the location of the plurality of detection devices per se, but Byers teaches correlating a predetermined location's dimensional data and location reference data from a database of dimensional data and location reference data to a plurality of detection devices in the predetermined location, wherein a location for each detection device of the plurality of plurality of detection devices is determined by correlating the predetermined location's dimensional data and location reference data to each detection device (Column 8, Lines 49-50: “the system of the present invention maintains a database which is used to catalog and lookup the locations of the microphones”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the microphone locations, as taught in Byers, in the method of List because the microphones of the ARFN are persistent objects in the scene and it is helpful to know the location of the detector in order to determine the location of sound sources.
Referring to claim 2, List teaches the plurality of detection devices comprise at least one microphone (Fig. 2: microphones 218).
Referring to claim 3, List teaches identifying a sound detected by the plurality of detection devices comprise an array of microphones set at a predetermined distance in relation to one another (Fig. 2: microphones 218 at predetermined distance from one another; Column 2, Lines 25-28).
Referring to claim 5, List teaches each microphone of the array of microphones is at a predetermined distance in relation to one another and to the target reference frame of the sound source (Fig. 2: microphones 218 fixed relative to one another and to scene 202; Column 2, Lines 25-28).
Referring to claim 6, List teaches identifying a sound detected by the plurality of detection devices comprise multiple microphone arrays (Fig. 2: microphones 218; Column 6, Lines 59-61).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over List and Byers, as applied to claims 1-3 above, and further in view of Beguet et al. US Publication No. 20070172078.

Referring to claim 4, List and Beyers do not teach 30 microphones, but Beguet et al. teaches the microphone array comprises at least 30 microphones set along a common x-axis reference plane in relation to the target reference frame of the sound source (para 0043; Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
Applicant’s arguments with respect to the beginning of claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 

Applicant states on page 7 of the remarks regarding “Claim Rejection Under 35 USC 102(a)(2)”:
“List appears to be silent on these features. For example, in Col. 2, lines 25 - 28, List discloses that "the first ARFN 102(1) is a fixed mount system that may be mounted within the room, such as to the ceiling" but does not clearly disclose a target reference frame, let alone a "plurality of detection devices are set at a fixed distance from the target reference frame.”

Examiner respectfully disagrees. Looking at Fig. 2 of List, microphones 218 are on a common reference plane and the microphones 218 are set at a fixed distance from scene 202 (where the sound source would be located), which could be considered the “target reference frame.” The scene 202 and the plane containing microphones 218 are different. Therefore, List teaches a “target reference frame”.

Applicant states on page 7 of the remarks regarding “Claim Rejection Under 35 USC 102(a)(2)”:
“Moreover, contrary to the Examiner's remarks in the Office Action, the claimed "target reference frame" is not arbitrary and cannot be any point in space. Rather, the claimed "target reference frame" is defined as being on a common reference plane with other claimed elements, such that the "plurality of detection devices [are] positioned on a common reference plane with a target reference frame"”

Examiner respectfully disagrees. In the office action dated 6/28/21 (the previous office action), Examiner does not argue that the reference frame could be any “point”. Therefore, this argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652